Name: Council Regulation (EEC) No 2244/85 of 2 August 1985 amending Regulation (EEC) No 801/85 allocating, for 1985, Community catch quotas in Greenland waters
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 8 . 85 Official Journal of the European Communities No L 210/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2244/85 of 2 August 1985 amending Regulation (EEC) No 801/85 allocating, for 1985, Community catch quotas in Greenland waters Whereas Regulation (EEC) No 801 /85 should be amended accordingly, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), and in particular Article 1 1 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 801 /85 (2) allocates Community catch quotas in Greenland waters for 1985 ; Whereas the Greenland authorities have now addition ­ ally allocated 15 000 tonnes of capelin to the Commu ­ nity, to be fished in 1985 ; HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 801 /85/15 000' is inserted in columns 3 and 4 opposite the entry 'Capelin '. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 August 1985. For the Council The President J. POOS (') OJ No L 24, 27. 1 . 1983, p . 1 . (2) OJ No L 89, 29 . 3 . 1985, p . 7 .